Citation Nr: 0121959	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  94-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
superficial sensory nerve involvement, dorsum, right hand, to 
include the issue of whether there was a timely Notice of 
Disagreement (NOD) to the assignment of a non compensable 
rating.

2.  Entitlement to an increased (compensable) rating for 
service-connected residuals of a superficial laceration of 
the dorsum of the right (major) hand and fingers.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active service from November 1972 to 
September 1974.  He has been in receipt of pension benefits 
since 1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision 
which denied a compensable rating for service-connected 
residuals of a superficial laceration of the dorsum of the 
right hand and fingers.  The case was appealed to the Board 
of Veterans' Appeals (Board), which denied the veteran's 
claim in October 1999.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2000, the Court vacated the 
Board's decision, and remanded the issue of an increased 
rating to the Board for readjudication.  The parties cited as 
the basis for remand, the Board's failure to provide a 
statement of reasons or bases explaining why the Board did 
not assume jurisdiction of an April 1999 rating decision.  

The issue of whether the rating to be assigned service-
connected superficial sensory nerve involvement, dorsum, 
right hand is before the Board will be addressed below.  The 
issue of the ratings to be assigned the disabilities at issue 
will be discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  In March 1993, the veteran filed a claim for an increased 
rating for service connected scar of the dorsum of the right 
hand and fingers, to include the subissue of whether the 
disability resulted in neurological involvement.

2.  By rating action of April 1993, the RO took action on the 
increased rating claim, but failed to address the intertwined 
issue regarding the neurological involvement.

3.  The RO's failure to address the issue pertaining to 
whether any neurological involvement was a manifestation of 
service connected superficial laceration of the dorsum of the 
right hand and fingers does not negate the fact that a timely 
notice of disagreement was filed as to the RO's inaction.


CONCLUSIONS OF LAW

A timely notice of disagreement to the issue of the 
rating to be assigned superficial sensory nerve 
involvement, dorsum, right hand was received.  38 
U.S.C. 7105 (West 19991); 38 C.F.R. §§ 20.200, 
20.201 (2000). 


REASONS AND BASES FOR DECISION

In May 1988, the veteran filed an initial claim for service 
connection for a right hand laceration.  By rating action in 
December 1988, service connection for residuals of laceration 
of the right hand was granted.  In the rating action, it was 
noted that in 1984, the veteran suffered from a fracture of 
the humerus and the radius on the right, both of which 
required open reduction and internal fixation.  It was 
determined that no relationship was shown to the current 
impairment of the right hand which was due to postservice 
intercurrent injury.  The veteran appealed this decision.  By 
Board of Veterans' Appeals decision of July 1990, service 
connection for injury to the right radius and humerus was 
denied.

In letters dated in January 1992 and in February 1992, the 
appellant wrote in requesting his claim for service 
connection for the injuries he received to his right arm in 
service be reopened.  He referred to pain and numbness in 
both the arm and hand.  He indicated that the automobile 
accident that happened in 1984 had nothing to do with the 
areas that were injured in the Marine Corps.  By rating 
action in June 1992, the RO considered the issues of service 
connection for a right arm condition and the evaluation to be 
assigned service connected right hand injury.  Service 
connection was again denied for the injuries to his right 
arm.  In June 1992, the veteran was informed of this action 
and of his appellate rights.  A timely appeal was not filed.

In March 1993, the veteran requested that his claim for an 
increased rating be reconsidered.  In support thereof, he 
submitted medical statements dated in February and March 
19993 from S.H. McCoy, M.D.  Therein, Dr. McCoy wrote as 
follows:  

According to the records from the Area I 
Dispensary at Camp Lejeune, North 
Carolina, the patient sustained a 
laceration to the dorsum of his right 
hand.  This resulted in sensation loss on 
the dorsum of his right hand, according 
to the records, which is a completely 
separate injury and residual which is not 
related to the 1984 injury in any way.

By rating action in April 1993, the RO held as follows:  "We 
have reviewed the evaluation of your service-connected 
superficial laceration, dorsum, right hand and fingers.  The 
medical evidence submitted from Dr. McCoy does not indicate 
that this condition is compensable or in any way related to 
your major injury of the right arm.  Your evaluation remains 
noncompensable."  In May 1993, the veteran took issue with 
this rating action, stating in pertinent part as follows:  
"I disagree with your denial of my claim for an increased 
rating for my service connected residuals of superficial 
laceration of right hand and fingers."  In support thereof, 
he submitted another statement from Dr. McCoy dated in May 
1993 wherein the physician referred to sensory loss of the 
veteran's hand.  A Statement of the Case was issued in 
September 1993; listing the issue as the evaluation to be 
assigned service connected residuals of superficial 
laceration of the dorsum of the right hand and fingers.  A 
substantive appeal was received that same month.  Therein, 
the veteran referred to the loss of function of the hand.  

In September 1996, the Board remanded the case to the RO.  In 
the Remand, the Board noted that there was an intertwined 
issue of whether reported neurological and orthopedic 
manifestations of the right hand were part and parcel of the 
service connected disability.  By rating action in April 
1999, service connection was granted for superficial sensory 
nerve involvement, dorsum, right hand.  The VA examiner whose 
opinion was utilized in granting this benefit indicated that 
there was superficial nerve involvement from nerve endings 
rather than any specific peripheral named nerve.  

In May 1999, the veteran was notified of this additional 
grant of service connection.  In response, he noted in a 
statement dated in May 1999 as follows:  "I have nothing 
further to add.  Please return my appeal to the Board of 
Veterans Appeals."

The appellant has submitted to the Court that his original 
NOD to the non compensable rating for the laceration 
residuals of the right hand included the issue of superficial 
sensory nerve involvement.  

In reviewing the veteran's claim regarding the sensory nerve 
deficit of his right hand and fingers, and the subsequent 
award of service connection, the Board notes that the 
regulations are quite clear as to what constitutes an appeal 
and what is needed to initiate an appeal. 

Sec. 20.200  Rule 200.  What constitutes 
an appeal.

    An appeal consists of a timely filed 
Notice of Disagreement in writing and, 
after a Statement of the Case has been 
furnished, a timely filed Substantive 
Appeal.

Sec. 20.201  Rule 201.  Notice of 
Disagreement.

    A written communication from a 
claimant or his or her representative 
expressing dissatisfaction or 
disagreement with an adjudicative 
determination by the agency of original 
jurisdiction and a desire to contest the 
result will constitute a Notice of 
Disagreement.  While special wording is 
not required, the Notice of Disagreement 
must be in terms which can be reasonably 
construed as disagreement with that 
determination and a desire for appellate 
review.  If the agency of original 
jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.  
For example, if service connection was 
denied for two disabilities and the 
claimant wishes to appeal the denial of 
service connection with respect to only 
one of the disabilities, the Notice of 
Disagreement must make that clear.

38 C.F.R. §§ 20.200, 20.201 (2000). 
(Authority: 38 U.S.C. 7105)

In general, the U.S. Court of Appeals for the Federal Circuit 
has held that a claim based on the diagnosis of a new 
disorder states a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior NOD.  
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
However, in this instance, the claim for recognition of 
neurological involvement related to the right hand injury in 
service was filed at the time the veteran requested an 
increased rating in 1993.  A medical statement accompanying 
the request for the increased rating was to the effect that 
the sensation loss on the dorsum of his right hand was a 
completely separate injury and residual, unrelated to the 
1984 right arm injury in any way.  The RO, in rating action 
of April 1993, did not address the issue raised by the 
veteran as to whether any neurological abnormality was a 
manifestation resulting from the service connected scar.  
Rather, the RO noted only that the medical evidence submitted 
from the physician did not indicate that the neurological 
abnormality was in any way related to the major injury of the 
right arm postservice.  

In May 1993, the veteran took issue with this rating action 
and submitted another statement from his private physician 
wherein the physician referred to sensory loss of the 
veteran's hand.  Because of the RO's failure to adjudicate 
the claim of whether any neurological abnormality was related 
to the wound in service, the Board finds that this 
unadjudicated claim was encompassed in the notice of 
disagreement filed in May 1993.  Therefore, this issue is 
properly before the Board as there is a timely filed notice 
of disagreement.


ORDER

The issue of the rating to be assigned service connected 
superficial sensory nerve involvement, dorsum, right hand, is 
properly before the Board, there being a timely notice of 
disagreement to the RO's rating decision in May 1993.


REMAND

Prior to the joint motion of the parties and return of this 
case to the Board, effective November 9, 2000, the Veterans 
Claims Assistance Act of 2000 was enacted.  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to the duty to assist.  This change in the law 
was made applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In particular, the VA examination of October 1998 is no 
longer adequate for purposes of evaluating the current status 
of the veteran's disability as nearly three years have passed 
since the examination.  In addition, it is likely that there 
are contemporaneous outpatient records that have not been 
associated with the claims file, which must be reviewed to 
adequately the veteran's disability.  As further examination 
is deemed advisable, the veteran is hereby notified of the 
importance of appearing for such an evaluation.  In that 
vein, the veteran's attention is directed to the following: 

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for a compensable rating for a 
superficial laceration of the dorsum, 
right hand and for a compensable rating 
for superficial sensory nerve 
involvement, dorsum, right hand.  Such 
evidence should be relevant to the 
question of the level of severity of each 
of these disabilities.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for his right hand disability 
since October 1998.  The approximate 
dates of any such evaluation or treatment 
should be furnished by him to the extent 
feasible.

4.  The RO should, after obtaining proper 
authorization, obtain those treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  Such records, once 
obtained, must then be added to the 
claims folder.  If the VA cannot obtain 
any private records, the veteran should 
be so notified and given the opportunity 
to furnish them himself.

5.  Thereafter, the veteran is to be 
afforded a VA neurologic examination for 
the purpose of determining the severity 
of his service-connected right hand 
disability.  All indicated tests and 
studies should be accomplished.  The 
veteran's claims folder in its entirety, 
to include a copy of this remand, is to 
be furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
The examiner should respond to the 
following questions:

I.  Describe in detail the residuals 
of the superficial laceration of the 
dorsum of the veteran's right hand 
and fingers, to include the size and 
location of the scars.  In doing so, 
the examiner should, if feasible, 
dissociate those complaints and 
findings attributable to the 
veteran's post service injury to the 
right arm in 1984 from those 
manifestations referable to the 
service connected laceration.

II.  Are the scars resulting from 
the laceration of the dorsum of the 
right hand and fingers poorly 
nourished with repeated ulceration?

III.  Are the scars tender and 
painful on objective demonstration?

IV.  Do the scars cause any 
limitation of function of the part 
affected?

V.  What are the manifestations of 
the superficial sensory nerve 
involvement of the dorsum of the 
right hand?  Can such manifestations 
be distinguished from those 
manifestations resulting from the 
nonservice connected fracture of the 
right humerus and radius?

VI.  Does the superficial sensory 
nerve involvement result in any 
functional loss of the hand?  If so, 
please discuss such loss?

6.  After completion of the requested 
development, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

7.  Lastly, the RO should readjudicate 
the veteran's claims for compensable 
ratings based on the evidence of record 
and governing legal authority, including 
all applicable rating criteria.  With 
regard to any adjudication of the claim 
for sensory nerve involvement, the RO 
should be mindful that an appeal is from 
the original assignment of a 
noncompensable rating, thus "staged 
ratings" must be considered based upon 
the facts found during the time period in 
question.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  In addition, the 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.   

 

		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals


 


